Citation Nr: 0636222	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-11 270	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO denied the veteran's claim 
seeking entitlement to service connection for tinnitus.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service.

2.  The veteran has been diagnosed as having tinnitus.

3.  The medical evidence does not establish an etiological 
relationship between the 
veteran's in-service exposure to acoustic trauma and his 
current tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in February 2003, prior to 
the initial decision on the claim in May 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has therefore been met and to decide the appeal 
would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the February 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things: an 
injury in military service or a disease that began in or was 
made worse during military service, OR an event in service 
causing injury or disease; a current physical or mental 
disability; and a relationship between the current disability 
and an injury, disease, or event in service.  The RO noted 
that medical records or medical opinions usually have this 
information.

The notice letter described the information and evidence that 
VA would seek to provide including service medical records, 
other military service records if applicable, VA medical 
records, and other medical treatment records that the veteran 
requested VA to provide. 

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide medical evidence of claimed conditions.  
In particular, the letter instructed the veteran to furnish 
the names, addresses, dates of treatment, and the condition 
for which he was treated for any VA or private facilities 
where he received treatment.  The veteran was also asked to 
provide the names and address of the person, name, or company 
who has records he thought will help decide his claim, 
including the relevant time periods.  The RO enclosed a VA 
Form 21-4138 for this purpose.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The RO asked the veteran 
to tell VA about any additional information or evidence that 
he wanted VA to try to get for him.  Additionally, the RO has 
informed the veteran in the rating decision, and the 
statement of the case (SOC) of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for tinnitus, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for tinnitus, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has also been satisfied.  All 
available service medical records as well as all VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in March 2003 and 
April 2003.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.




BACKGROUND

The veteran seeks service connection for tinnitus.  The 
veteran's DD 214 reflects that his occupational specialty was 
that of a power generator equipment operator.  He did not 
receive any decorations which are indicative of combat.  In a 
September 2002 statement, the veteran contends that exposure 
to generator noise resulted in his claimed tinnitus.  More 
recently, he contends that exposure to noise from an 
ammunition dump explosion during service caused tinnitus.  He 
has denied civilian noise exposure. 

The service medical records are negative as to complaints, 
treatment, or diagnoses of tinnitus. 

The veteran underwent a VA ear disease examination in March 
2003.  The veteran reported complaints of decreased hearing 
and constant tinnitus dating back to the 1960s.  The veteran 
reported working around loud artillery noise in service.  He 
reported working for the railroad after leaving military 
service, but stated that he was not around any particularly 
loud noise.  The examiner noted that he reviewed the 
veteran's records and found that the veteran had normal 
hearing in 1966 and normal hearing in 1968, except for a 
slight decrease in his left ear.  Additionally, the examiner 
noted that both of the veteran's ear drums were normal.  

The veteran underwent a VA audiology examination in April 
2003.  He reported that he was exposed to high noise levels 
all day without ear protection while working as a generator 
mechanic and he denied civilian noise exposure.  The veteran 
reported hearing a loud, high pitched tone, more in the left 
ear than the right, approximately every other day for up to 
thirty seconds.  He reported first experiencing the 
aforementioned symptoms approximately fifteen years ago.  The 
examiner concluded that it was not at least as likely as not 
that his tinnitus was due to military service considering the 
approximate time of onset.

In his Form 9, received by VA in March 2004, the veteran 
stated for the first time, during the course of his appeal, 
that he believes his tinnitus is a result of acoustic trauma 
from an ammunition dump explosion at his camp in May 1968.  
He noted that the noise was so loud that his ears rang for 
days afterwards.  The veteran stated that because of his 
exposure to the noise of the explosion as well as the noise 
exposure consistent with his military duties, the ringing in 
his ears has continued since this event and remains 
currently.  

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In this case, as evidenced by his DD 214, the veteran's 
military occupation was a power generator equipment operator.  
Additionally, the veteran stated in his VA Form 9 that he was 
exposed to a loud noise after an ammunition dump explosion at 
his camp.  He reported that this explosion caused his ears to 
ring for days afterwards.  

Given his military occupational specialty, the Board finds it 
more likely than not that the veteran was exposed to acoustic 
trauma during service.  

The Board finds that the veteran has a current diagnosis of 
tinnitus.  Specifically, an April 2003 VA audiology 
examination report reflects the presence of tinnitus, which 
the Board finds sufficient to prove a tinnitus disability.  

Although the evidence in this case shows an injury in service 
(i.e. acoustic trauma) and the presence of a current 
disability (i.e. tinnitus), such evidence, alone, is 
insufficient to establish service connection.  There must be 
competent evidence establishing an etiological relationship 
between the injury in service and the current disability.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The veteran's VA 
examinations in 2003 provided the first post-service medical 
evidence pertaining to the veteran's tinnitus disability.  
The Board finds it significant that such initial medical 
evidence of tinnitus arises 35 years after the veteran's 
discharge, and this lengthy gap in time weighs against the 
existence of a nexus relationship between tinnitus and 
military service.

The VA examiner who conducted the April 2003 audiology 
examination diagnosed the veteran as having tinnitus, but 
determined that it was not at least as likely as not that the 
veteran's tinnitus was due to military service considering 
the approximate time of onset.  The Board notes that this 
opinion is consistent with evidence on file to include the 
long period of time after service without any complaints of 
tinnitus.  Although the VA ear disease examination noted the 
veteran's self-reported history of having experienced 
tinnitus since the 1960s, the Board finds it significant that 
there is no corroborative evidence of reported tinnitus until 
2003.  Notably, when the veteran first filed for VA benefits 
in September 1969, he did not include a claim of service 
connection for tinnitus.  Subsequent claims for benefits in 
June 1970, August 1983, and August 2000 are similarly silent 
for a claim of service connection for tinnitus.  

The Board notes that the record contains discrepancies 
regarding the veteran's reported onset of tinnitus.  The VA 
ear disease examination notes that the veteran reported 
constant tinnitus dating back to the 1960s, while the VA 
audiology examination notes that the veteran reported hearing 
a high pitched tone every other day for up to thirty seconds 
starting approximately fifteen years ago.  Additionally, the 
veteran mentioned (for the first time) in his March 2003 VA 
Form 9 that an ammunition dump explosion caused his tinnitus.  
There is, however, no corroborative evidence to support the 
veteran's contentions that his tinnitus is attributable to an 
inservice ammunition dump explosion, or that tinnitus began 
in the 1960s or in the 1980s.  The veteran, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
294 (1992).  As a consequence, the Board affords greater 
probative weight to the April 2003 VA medical opinion which 
found no etiological relationship between current tinnitus 
and service. 

In sum, there is no competent and credible evidence linking 
tinnitus to service.  Absent such a nexus, service connection 
for tinnitus may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for tinnitus is denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


